        Case 2:06-cr-00053-JCM-PAL Document 107 Filed 02/14/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7
     Attorney for Jonathan Taylor
 8
 9                               UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                               Case No. 2:06-cr-053-JCM-PAL-1
12
                    Plaintiff,                               STIPULATION TO CONTINUE
13                                                             REVOCATION HEARING
            v.
                                                                    (First Request)
14
     JONATHAN TAYLOR,
15
                    Defendant.
16
17
            IT    IS    HEREBY       STIPULATED         AND      AGREED,       by    and    between
18
     Nicholas A. Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States
19
     Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
20
     Defender, and Margaret W. Lambrose, Assistant Federal Public Defender, counsel for
21
     Jonathan Taylor, that the Revocation Hearing currently scheduled on February 15, 2019 at
22
     10:30 am, be vacated and continued to a date and time convenient to the Court, but no sooner
23
     than thirty (30) days.
24
            This Stipulation is entered into for the following reasons:
25
            1.      Defense counsel requires additional time to prepare, investigate, and discuss the
26
     case with Defendant.
        Case 2:06-cr-00053-JCM-PAL Document 107 Filed 02/14/19 Page 2 of 3




 1          2.      The United States Probation Office is researching proposed residences with
 2   Mr. Taylor’s family members in another district and coordinating with that district regarding a
 3   possible courtesy supervision there, if those residences are found to be appropriate and
 4   necessary services are available.
 5          3.      The defendant is in custody and agrees with the need for the continuance.
 6          4.      The parties agree to the continuance.
 7          This is the first request for a continuance of the revocation hearing.
 8          DATED this 14th day of February, 2019.
 9
10    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
11
12       /s/ Margaret W. Lambrose                        /s/ Daniel J. Cowhig
      By_____________________________                 By_____________________________
13    MARGARET W. LAMBROSE                            DANIEL J. COWHIG
      Assistant Federal Public Defender               Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:06-cr-00053-JCM-PAL Document 107 Filed 02/14/19 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:06-cr-053-JCM-PAL-1
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     JONATHAN TAYLOR,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Friday, February 15, 2019 at 10:30 a.m., be vacated and continued to ________________
                                                                          March 15, 2019 at the

12   hour of ___:___ __.m.; or to a time and date convenient to the court.
             10:30 a.m.

13          DATED this ___ day14,
                   February    of 2019.
                                  February, 2019.

14
15
                                                 UNITED
                                                 UNITED STATES DISTRICT JUDGE
                                                        STATES MAGISTRATE  JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
